DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no clear hint or suggestion in Ma for a person having ordinary skill in the art to apply a (linear) actuator or guide in the instrument of Ma, it is noted that the features upon which applicant relies (i.e., a “(linear)” actuator) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claims merely require “a feedback actuator arranged to move the tactile element within the range of movement with respect to the tactile element guide” and therefore, applicant’s argument that Ma does not disclose a linear actuator or guide in the instrument of Ma is not persuasive. 
In response to applicant’s argument that Ma fails to disclose at least one position of the tactile element and the guide end surface is substantially flush with the tactile end surface such that a body part of the user placed on the tactile element will be in contact with both the guide end surface and the tactile end surface since the expandable member is retracted into the housing, it is the examiners position that the limitation “substantially” flush is sufficiently broad to encompass an users thumb being pressed such that some of the user’s thumb is depressed into the opening such that it can contact surface the uninflated expandable member as well as the guide end surface. The examiner disagrees that in the position in which the top of the dome of Ma being positioned at the same level as the surrounding surface of the housing and directly next to the edges of the opening in the guide end surface does not encompass ‘substantially flush’ as claimed. Applicant further presents arguments directed to the improvements of the of the tactile element of the instant invention over the prior art. However, the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the recited functions, then the prior art meets the claim. The features and benefits with which the applicant argues are not recited in the rejected claims. Therefore, applicant’s arguments are not persuasive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-8 depend upon cancelled claims. Therefore, they fail to particularly point out and distinctly claim the subject matter which the inventor regards as the invention because it is unclear what is included and excluded in the scope of the claims. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4-8 depend upon cancelled claims. Therefore, they fail to further limit the subject matter of a claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 11, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al (US 20110017802).
Regarding claim 1, Ma et al (hereafter Ma) discloses a surgical instrument, for example surgical instrument for minimally invasive surgery, comprising: an elongate frame (20, 26, 22), at least one jaw element (40) mounted movably at a distal end of the elongate frame, a trigger device (22) to operate the at least one jaw element and arranged at a proximal end of the elongate frame, an actuation rod (30) provided between the trigger device and the at least one jaw element to transfer movement of the trigger device to the at least one jaw element, a sensor (48, paragraph 0026) to provide a sensor signal representative for a force exerted on the at least one jaw element, and a tactile feedback device (50) to provide tactile feedback to the user on the basis of the sensor signal (paragraph 0024), wherein the tactile feedback device is mounted on the elongate frame, wherein the tactile feedback device comprises: a tactile element (70) to provide tactile feedback to the user, a tactile element guide (23) supporting the tactile element, wherein the tactile element is movable with respect to the tactile element guide in a range of movement between an outer position and an inner position (inflated, deflated), and a feedback actuator (62) arranged to move the tactile element within in the range of movement with respect to the tactile element guide (paragraph 0034), wherein the tactile element (70) has a tactile end surface and wherein the tactile element guide (23) comprises a guide end surface, wherein in at least one position of the tactile element the guide end surface is substantially flush with the tactile end surface such that in this position of the tactile element a body part of the user placed on the tactile element will be in contact with both the guide end surface and the tactile end surface (figure 4).
Regarding claim 4, Ma discloses all of the limitations set forth in claim 1, wherein the tactile end surface comprises one or more surface areas (rounded surface, figure 5, has multiple surface areas), wherein the one or more surface areas of the tactile end surface are provided at least two opposite sides of at least one surface area of the guide end surface (upper and lower sides of the guide end surface), wherein the one or more surface areas of the tactile end surface and the at least one surface area of the guide end surface are designed to be simultaneously touched by a single finger tip of a user (single figure tip of user can extend bigger than the opening 70 in figure 4), when the tactile element is arranged in the at least one position in which the guide end surface is substantially flush with the tactile end surface (figure 4).
Regarding claim 5, Ma discloses all of the limitations set forth in claim 4, wherein the tactile end surface comprises a partly annular shape (70 is round, figures 4, 5).
Regarding claim 8, Ma discloses all of the limitations set forth in claim 1, wherein the tactile feedback device comprises an activation sensor (60), wherein the activation sensor is arranged to determine whether the tactile element is arranged in the outer position, and wherein the tactile feedback device is configured to be deactivated when the tactile element is arranged in the outer position and wherein the tactile feedback device is configured to be activated when the tactile element is not arranged in the outer position (paragraph 0025).
Regarding claim 11, Ma discloses all of the limitations set forth in claim 1, wherein the elongate frame comprises a handle part (23) and a shaft (26), wherein the trigger device (22) and the actuator (30) are mounted on the handle part and the at least one jaw element (40) is mounted on the shaft.
Regarding claim 16, Ma discloses all of the limitations set forth in claim 1, wherein the sensor is arranged in the trigger device (paragraph 0033).
Regarding claim 17, Ma discloses all of the limitations set forth in claim 1, wherein the trigger device comprises: a trigger (22) rotatably mounted in or on the elongate frame (23), a translation element (46) linearly guided in or on the elongate frame, and a sensor support (52) element on which the sensor is mounted, wherein one side of the sensor support element is connected to the actuation rod (all components of the device are connected as well as connected via wires 83, 84) and the other side of the sensor support element is connected to the translation element (46), wherein the trigger is connected to the translation element (figure 2), wherein a rotation of the trigger causes a linear movement of the translation element, which linear movement is transferred via the sensor support element to the actuator rod (paragraph 0022).
Regarding claim 18, Ma discloses all of the limitations set forth in claim 1, wherein the tactile feedback device is connected to a switch (controller), wherein the switch is arranged to switch the tactile feedback device on or off (paragraph 0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Rosenberg et al (US 20070103437).
Regarding claims 6 and 7, Ma discloses all of the limitations set forth in claim 1, but does not disclose  the feedback actuator comprises a linear voice coil actuator. However, Rosenberg et al teaches it was known in the art at the time of the invention to utilize voice coil actuators in tactile feedback mechanism (paragraph 0070). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize a voice coil actuator in the device of Ma in order to move the tactile element 70, since the two were art -recognized equivalent actuators at the time of the invention and it has been held that mere substitution of art recognized equivalents involves routine skill in the art. It further would have been obvious with a voice coil actuator to make the tactile element biased in the outer position versus the inner position, since it has been held that mere reversal of the essential working parts of an invention involve routine skill in the art. 
Claims 9, 10, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Grant et al (US 20100152586).
Regarding claims 9, 19, 20, 21, Ma discloses all of the limitations set forth in claim 1, but does not disclose a bandwidth of the tactile feedback device is designed to provide tactile feedback of heartbeat related pulsation of tissue manipulated by the at least one jaw element. However, Grant et al (hereafter Grant) teaches it was known in the art at the time of the invention for minimally invasive tools comprising jaw assemblies to utilize sensors and tactile feedback devices in order to measure any desired property or parameter of a patient, such as pulse by placing at least one jaw element in contact with tissue and receiving tactile feedback using the tactile feedback device, wherein the tactile feedback provide feedback with respect to the pulsation of tissue (paragraphs 0024, 0025, 0026) in order to detect blood vessels during a surgical procedure. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize Ma and make the sensors of Ma provide tactile feedback of heartbeat related pulsation of tissue manipulated by the at least one jaw element by placing at least one jaw element in contact with tissue and receiving tactile feedback using the tactile feedback device, wherein the tactile feedback provide feedback with respect to the pulsation of tissue, as taught as known in the art by Grant, in order to detect blood vessels during a surgical procedure. 
Regarding claim 10, Ma discloses all of the limitations set forth in claim 1, wherein the trigger device comprises a trigger (22) having a gripping element, but does not disclose it is  designed to receive a thumb of the user, wherein the gripping element is arranged at a proximal side of the surgical instrument. However, Grant discloses an alternate handle comprising tactile feedback wherein the handle includes a trigger with a gripping element designed to receive a thumb of the user, wherein the gripping element is arranged at a proximal side of the surgical instrument. Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to utilize the handle configuration of Grant such that the trigger to receive the thumb of an user is on the proximal side of the surgical instrument, singe the two were art-recognized equivalent tactile feedback handles at the time of the invention and it has been held that mere substitution of art-recognized equivalents involves routine skill in the art. Furthermore, it would have been obvious to one with ordinary skill in the art at the time of the invention to place the tactile feedback device is arranged at the distal side of the housing rather than the proximal side as disclosed in Ma, since it has been held that mere re-arranging the essential working parts of an invention involves routine skill in the art. 
Claims 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al (US 20100152586) in view of Zemlock et al (US 20110017801).
Regarding claims 14 and 15,  Ma discloses all of the limitations to claim 1, but does not disclose a battery. However, Zemlock teaches it was known in the art at the time of the invention to make minimally invasive surgical instruments handheld to include a battery within n the handle (paragraph 0190). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the  surgical instrument of Ma comprises a battery to provide power to the surgical instrument, in order to make the device handheld and portable for ease of use. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH T DANG/Primary Examiner, Art Unit 3771